Citation Nr: 0636685	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a transient ischemic 
attack.

2. Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent 
for dyspepsia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The appeal ensued following a February 2001 rating decision 
which, in part, established service connection for the 
veteran's left foot plantar fasciitis and for dyspepsia with 
GERD.  Each of these conditions was assigned a 10 percent 
rating.  The veteran disagreed with the initial ratings 
assigned for the service-connected plantar fasciitis and for 
dyspepsia with GERD.  During the appeal process, the RO also 
addressed the issue of entitlement to service connection for 
a transient ischemic attack in an August 2005 rating 
decision.

A videoconference hearing was held in March 2006 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of the testimony is associated with the claims 
file.  In addition to providing testimony regarding issues 
#1, #2, and #3 as on the title page of this decision, the 
veteran also provided testimony regarding her unemployability 
due to her physical ailments. The Board therefore accepts the 
veteran's testimony as an information claim for entitlement 
to a TDIU and refers the matter to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.



REMAND

In part, the veteran seeks service connection for a transient 
ischemic attack, asserting that there is a correlation 
between a transient ischemic attack and blood clots caused by 
the taking of estrogen.  She points out that she underwent a 
hysterectomy during service (for which service connection is 
already in effect) and that she started taking estrogen at 
that time and has taken it ever since.  She said that she had 
been told by a VA physician that there was a very strong 
possibility that the taking of estrogen caused her blood 
clots that resulted in her transient ischemic attack.

The Board finds that a remand is necessary as to this issue 
in order to secure a medical opinion as to the relationship, 
if any, between the post service transient ischemic attack(s) 
and any incident of service, to include as a residual of a 
hysterectomy and the taking of estrogen.

As to the claims for ratings in excess of 10 percent for left 
foot plantar fasciitis and dyspepsia with GERD, the veteran 
provided testimony of the severity of these conditions at the 
March 2006 personal hearing.  The Board notes that 
examinations addressing the severity of these disabilities 
were conducted in June 2005.  At that time, physical 
examination findings regarding the left foot were minimal.  
For example, minimal bony changes were noted upon X-ray.  The 
Board notes, however, that the examiner described the left 
foot plantar fasciitis as severe in nature when providing a 
diagnosis.  Additional exam is necessary to resolve the 
conflicting description of the left foot condition.

As to the gastrointestinal condition, it was noted at the 
June 2005 examination that the veteran did show some form of 
GERD.  At the subsequently held personal hearing, the veteran 
testified as to acid reflux even though she was taking 
medication.  She said that her gastrointestinal condition 
caused her a great deal of stress which resulted in 
disruption of her stomach.  This happened up to two times a 
day.  Additional examination is necessary to determine the 
severity of her dyspepsia with GERD.

Moreover, at the March 2006 hearing, the veteran testified as 
to treatment at VA and private facilities - records of which 
have not been obtained.  Additionally, the veteran noted that 
she received state disability benefits and had filed for 
Social Security benefits.  Any medical records, to include 
those pertinent to any award of disability benefits, should 
be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any service-connected condition, to 
include treatment and clinical records 
from Dr. Jones, Dr. Martin, Tri Care, and 
the VA facility in Loma Linda, 
California. With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record. All efforts to obtain these 
records must be documented in the claims 
file. If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained. If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. § 
3.159(c)(4) are met as to this issue.

2.  Additionally, the Social Security 
Administration (SSA) and the appropriate 
state disability decision makers in 
California should be contacted and 
requested to furnish copies of all 
medical records pertinent to any award of 
disability benefits. If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  After completing #1-2 above, the 
veteran should undergo several VA 
examinations. The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations. The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations. All testing deemed 
necessary should be performed. All 
findings should be reported in detail.

A.  The veteran should be scheduled for 
the appropriate examination regarding her 
claim for service connection for a 
transient ischemic attack. The examiner 
should be asked to render an opinion as 
to whether it is very likely, at least as 
likely as not, or highly unlikely that 
the veterans post service transient 
ischemic attack was related to her period 
of service, specifically due to the 
taking of estrogen following her in-
service hysterectomy. The report of 
examination should include a complete 
rational for all opinions rendered.

B.  Additionally, the veteran should be 
scheduled for an appropriate examination 
to determine the current severity of her 
left foot plantar fasciitis. 
Additionally, the examiner must determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional functional loss due to such 
factors. This includes instances when 
these symptoms "flare-up" or she is on 
his feet over a period of time. And this 
determination also should be portrayed, 
if feasible, in terms of additional 
functional loss due to these factors.

C.  An appropriate VA examination to 
determine the severity of the veteran's 
dyspepsia and GERD should also be 
scheduled.  The examiner is requested to 
report all symptomatology that can be 
attributed to the service-connected 
gastrointestinal disorder and provide the 
rationale for any opinion expressed.

4.  When the requested development is 
completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



